DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45, 46, 48, 49, 51, 54, 55, 58, 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ao US 20140123767.
As to claim 45, Ao teaches “An apparatus for measuring flow properties of a gas or fluid flowing in a feed pipe ([0024] teaches that the speed of fluid can be determined as well the type based on speed. Both of these are properties of a fluid; Figure 1), the apparatus comprising: a first transducer coupled to the feed pipe and configured to generate a first sound wave passing in a first direction through the gas or fluid flowing along the feed pipe (Figure 1, #101); a second transducer coupled to the feed pipe and configured to receive the first sound wave passing in the first direction through the gas or fluid flowing along the feed pipe (Figure 1, #103; [0024]); timing-circuitry in electrical communication with the first and second transducers and configured to measure a velocity of the first sound wave passing in the first direction from the first transducer to the second transducer ([0024] teaches a ultrasonic processing system which determines the time-of-flight measurement which is used to determine the speed of the fluid flow. This reads on the element “timing-circuitry” since it registers the time of flight of a signal between the transducers).”

As to claim 46, Ao teaches “wherein the second transducer is configured to generate a second sound wave passing in a second direction through the gas or fluid flowing along the feed pipe, and the first transducer is configured to receive the second sound wave passing in the second direction through the gas or fluid flowing along the feed pipe, and the timing-circuitry is configured to measure a velocity of the second sound wave passing in the second direction from the second transducer to the first transducer ([0024] teaches “This is because the fluid traveling through the pipe 120 is an ultrasonic sound carrying medium. Therefore, ultrasonic signals passing through the fluid in a downstream direction, e.g. from ultrasonic transducer 101 to ultrasonic transducer 103, travel faster than ultrasonic signals passing through the fluid in an upstream direction, e.g. from ultrasonic transducer 103 to ultrasonic transducer 101.).”

As to claims 48 and 58, Ao teaches “wherein the timing-circuitry is configured to calculate a velocity of the gas or fluid based on at least the measured velocities of the first sound wave and the second wave ([0024] teaches that upstream and downstream signals are used to determine the speed, therefore the fluid type can be determined as well. Different types of fluids have different speeds; [0032]).”

As to claims 49 and 59, Ao teaches “comprising processing circuitry in electrical communication with the timing-circuitry, wherein the processing-circuitry is configured to determine a composition of the gas or fluid based on at least the average sound wave velocity ([0024] teaches an ultrasonic processing system, meaning that multiple elements make up the system. This prior art teaches that the processing system can determine the type of fluid based on the time of flight).”

As to claims 51 and 61, Ao teaches “wherein the first and second transducers are disposed on an exterior surface of the feed pipe, and the first and second transducers are displaced from each other along a longitudinal axis of the feed pipe (Figure 1).”

As to claim 54, Ao teaches “wherein the first and second transducers are disposed on an exterior surface of the feed pipe, and the first and second transducers are aligned with each other along a lateral axis of the feed pipe (Figures 1, 3 and 7 teach various placements of the transducers. Whether the transducers are along the lateral or longitudinal axis depends on the orientation of the pipe, which can be along the X or Y axis depending on the flow).”

As to claim 55, Ao teaches “A method for measuring flow properties of a gas or fluid flowing in a feed pipe ([0024] teaches that the speed of fluid can be determined as well the type based on speed. Both of these are properties of a fluid; Figure 1), the method comprising: (a) generating by a first transducer coupled to the feed pipe, a first sound wave to pass in a first direction through the gas or fluid flowing along the feed pipe (Figure 1, #101); (b) receiving, by a second transducer coupled to the feed pipe, the first sound wave passing in the first direction through the gas or fluid flowing along the feed pipe (Figure 1, #103; [0024]); and (c) measuring by timing-circuitry, a velocity of the first sound wave passing in the first direction from the first transducer to the second transducer ([0024] teaches a ultrasonic processing system which determines the time-of-flight measurement which is used to determine the speed of the fluid flow. This reads on the element “timing-circuitry” since it registers the time of flight of a signal between the transducers).”

As to claim 56, Ao teaches “(d) generating, by the second transducer, a second sound wave to pass in a second direction through the gas or fluid flowing along the feed pipe, (e) receiving, by the first transducer, the second sound wave passing in the second direction through the gas or fluid flowing along the feed pipe, and (f) measuring, by the timing-circuitry, a velocity of the second sound wave passing in the second direction from the second transducer to the first transducer ([0024] teaches “This is because the fluid traveling through the pipe 120 is an ultrasonic sound carrying medium. Therefore, ultrasonic signals passing through the fluid in a downstream direction, e.g. from ultrasonic transducer 101 to ultrasonic transducer 103, travel faster than ultrasonic signals passing through the fluid in an upstream direction, e.g. from ultrasonic transducer 103 to ultrasonic transducer 101.).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ao US 20140123767 in view of Dabak US 10955273.
As to claims 47 and 57, the prior arts does not teach that the processor takes the average of the first and second signal, although the processor in the prior art is more than capable of performing that mathematical step.
Dabak teaches “wherein the timing-circuitry is configured to calculate an average sound wave velocity based on at least the measured velocities of the first sound wave and the second wave (Column 1, lines 22-35; Claim 1 and 3).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Dabak with Ao. Measuring signals and averaging the signals is a well-known step-in data processing. This aids in presenting larger data sets as a smaller data set. The processor in the Ao reference has the capability to take the average of the acquired signals.

Claim(s) 50 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ao US 20140123767 in view of Feller US 7823463.
As to claim 50, the prior arts do not teach that the transducers are located within the feed pipe.
Feller teaches “wherein the first and second transducers are disposed within the feed pipe and are displaced from each other along a longitudinal axis of the feed pipe (Figure 4).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Feller with Ao. Placing the transducers within the pipe only involves routine skill in the art. By placing them within the pipe, there is less energy loss since the signal does not have to travel through the pipe wall, thereby potentially increasing accuracy.

Claim(s) 52, 53, 62, 63, 64, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ao US 20140123767 in view of Sathyanarayana US 20170115255.
As to claims 52, 62 and 63, Ao does not teach a first and second reflector.
Sathyanarayana teaches “a first reflector disposed within the feed pipe and aligned with the first transducer; a second reflector disposed within the feed pipe and aligned with the second transducer; wherein the first and second reflectors are configured to alter the direction of the first and second sound waves passing through the gas or fluid to align with the direction of gas or fluid flow (Figure 1; [0021]. Using the reflectors in any number of sequences would be obvious to one of ordinary skill in the art. The prior art teaches that the signal can be generated by either TR1 or TR2 and reflected with R1 and R2 within the pipe, therefore this prior art covers all possible sequences of events being claimed).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Sathyanarayana with Ao. Placing reflectors within the pipe can alter the direction of the signal. This may increase accuracy since the reflectors can change the direction of the signal based on the fluid path/type.

As to claims 53 and 65, Sathyanarayana teaches “wherein the first and second reflectors comprise a mirror (Figure 1 teaches reflectors which can be mirrors since mirrors are reflectors).”

As to claim 64, Sathyanarayana teaches “wherein the first reflector is disposed within the feed pipe and aligned with the first transducer, and the second reflector is disposed within the feed pipe and aligned with the second transducer (Figure 1; [0021]. Using the reflectors in any number of sequences would be obvious to one of ordinary skill in the art. The prior art teaches that the signal can be generated by either TR1 or TR2 and reflected with R1 and R2 within the pipe, therefore this prior art covers all possible sequences of events being claimed).”

Claim(s) 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ao US 20140123767 in view of Barkhoudarian US 6895825.
As to claim 66, the Ao does not explicitly teach adjusting the flow rate or cutting the engine in response to the measured flow rate, although this would be the next obvious step in a system where flow is measured in a pipe.
Barkhoudarian teaches “adjusting a flow of the gas or fluid in the feed pipe or turning off an engine based at least in part on average sound wave velocity or calculated velocity of the gas or fluid flowing along the feed pipe (Column 2, line 62 to Column 3, line 3).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Barkhoudarian with Ao. Adjusting the flow within a pipe based on the measurements would be obvious since measurements that indicate a fault can be attended to by seizing operation of the pipeline. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863